
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4631
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 12, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 5, United States Code, to
		  institute spending limits and transparency requirements for Federal conference
		  and travel expenditures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Spending Accountability Act
			 of 2012 or the GSA Act of 2012.
		2.Limits and
			 transparency for conference and travel spending
			(a)AmendmentChapter 57 of title 5, United
			 States Code, is amended by inserting after
			 section
			 5711 the following:
				
					5712.Limits and
				transparency for conference and travel spending
						(a)Conference
				transparency and spending limits
							(1)Public
				availability of conference materialsEach agency shall post on the public
				website of that agency detailed information on any presentation made by any
				employee of that agency at a conference (except to the extent the head of an
				agency excludes such information for reasons of national security)
				including—
								(A)the prepared text of any verbal
				presentation made; and
								(B)any visual, digital, video, or audio
				materials presented, including photographs, slides, and audio-visual
				recordings.
								(2)Limits on amount
				expended on a conference
								(A)In
				generalExcept as provided in
				subparagraph (B), an agency may not expend more than $500,000 to support a
				single conference.
								(B)ExceptionThe head of an agency may waive the
				limitation in subparagraph (A) for a specific conference after making a
				determination that the expenditure is justified as the most cost-effective
				option to achieve a compelling purpose. The head of an agency shall submit to
				the appropriate congressional committees a report on any waiver granted under
				this subparagraph, including the justification for such waiver.
								(C)Rule of
				constructionNothing in this
				paragraph shall be construed to preclude an agency from receiving financial
				support or other assistance from a private entity to pay or defray the costs of
				a conference the total cost of which exceeds $500,000.
								(b)International
				conference ruleAn agency may
				not pay the travel expenses for more than 50 employees of that agency who are
				stationed in the United States, for any international conference, unless the
				Secretary of State determines that attendance for such employees is in the
				national interest.
						(c)Report on travel
				expenses requiredAt the
				beginning of each quarter of each fiscal year, each agency shall post on the
				public website of that agency a report on each conference for which the agency
				paid travel expenses during the preceding 3 months that includes—
							(1)the itemized expenses paid by the agency,
				including travel expenses, and any agency expenditures to otherwise support the
				conference;
							(2)the primary sponsor of the
				conference;
							(3)the location of the conference;
							(4)the date of the conference;
							(5)a brief explanation of how the
				participation of employees from such agency at the conference advanced the
				mission of the agency;
							(6)the title of any employee, or any
				individual who is not a Federal employee, whose travel expenses or other
				conference expenses were paid by the agency;
							(7)the total number of individuals whose
				travel expenses or other conference expenses were paid by the agency;
				and
							(8)in the case of a conference for which that
				agency was the primary sponsor, a statement that—
								(A)describes the cost to the agency of
				selecting the specific conference venue;
								(B)describes why the location was selected,
				including a justification for such selection;
								(C)demonstrates the cost efficiency of the
				location;
								(D)provides a cost benefit analysis of holding
				a conference rather than conducting a teleconference; and
								(E)describes any financial support or other
				assistance from a private entity used to pay or defray the costs of the
				conference, and for each case where such support or assistance was used, the
				head of the agency shall include a certification that there is no conflict of
				interest resulting from such support or assistance.
								(d)Format and
				publication of reportEach
				report posted on the public website under subsection (c) shall—
							(1)be in a searchable electronic format;
				and
							(2)remain on that website for at least 5 years
				after the date of posting.
							(e)DefinitionsIn this section:
							(1)AgencyThe term agency has the
				meaning given that term under section 5701, but does not include the government
				of the District of Columbia.
							(2)ConferenceThe term conference means a
				meeting, retreat, seminar, symposium, or event to which an employee travels 25
				miles or more to attend, that—
								(A)is held for
				consultation, education, discussion, or training; and
								(B)is not held
				entirely at a Government facility.
								(3)International
				conferenceThe term
				international conference means a conference occurring outside the
				United States attended by representatives of—
								(A)the Government of the United States;
				and
								(B)any foreign
				government, international organization, or foreign nongovernmental
				organization.
								.
			(b)Technical and
			 conforming amendmentThe
			 table of sections for
			 chapter
			 57 of title 5, United States Code, is amended by inserting
			 after the item relating to
			 section
			 5711 the following:
				
					
						5712. Limits and transparency for
				conference and travel
				spending.
					
					.
			(c)Annual travel
			 expense limits
				(1)In
			 generalIn the case of each
			 of fiscal years 2013 through 2017, an agency (as defined under
			 section
			 5712(e) of title 5, United States Code, as added by subsection
			 (a)) may not make, or obligate to make, expenditures for travel expenses, in an
			 aggregate amount greater than 70 percent of the aggregate amount of such
			 expenses for fiscal year 2010.
				(2)Identification
			 of travel expenses
					(A)ResponsibilitiesNot later than December 31, 2012, and after
			 consultation with the Administrator of General Services and the Director of the
			 Administrative Office of the United States Courts, the Director of the Office
			 of Management and Budget shall establish guidelines for the determination of
			 what expenses constitute travel expenses for purposes of this subsection. The
			 guidelines shall identify specific expenses, and classes of expenses, that are
			 to be treated as travel expenses.
					(B)Exemption for
			 military travelThe
			 guidelines required under subparagraph (A) shall exclude military travel
			 expenses in determining what expenses constitute travel expenses. Military
			 travel expenses shall include travel expenses involving military combat, the
			 training or deployment of uniformed military personnel, and such other travel
			 expenses as determined by the Director of the Office of Management and Budget,
			 in consultation with the Administrator of General Services and the Director of
			 the Administrative Office of the United States Courts.
					
	
		
			Passed the House of
			 Representatives September 11, 2012.
			Karen L. Haas,
			Clerk
		
	
